DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 05/18/2021 is acknowledged. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, and are cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8, 10, and 11 recite the limitation of “the rigid tool” in 1st line.  There is insufficient antecedent basis for this limitation in the claim because even though prior to the cited limitation, claim 1 defines “a rigid tool surface”. Neither claims 1 nor claim 6 define “a rigid tool”.
Claims 15 and 17-18 recite the limitation of “the vacuum bag” in 15th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim defines “a vacuum bag” and “a second vacuum bag” and it is not clear if the cited limitation is referring back to the first or the second vacuum bag.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2006/0027314).
	Jones et al. (US ‘314) disclose a method of consolidating and curing of a composite material having a thermoplastic surface film and a thermoset reinforcement structure. (See paragraph [0041])
	Jones et al. (US ‘314) disclose the mould 52 comprises a closed surface so that the mould 52 is impervious to air. This is similar to conventional moulds which are suitable for use in vacuum bag moulding. (See paragraph [0042])
[AltContent: textbox (A second vacuum bag (66))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A part (60))][AltContent: arrow][AltContent: textbox (A rigid tool surface (52))][AltContent: arrow][AltContent: textbox (A pre-impregnated ply (58))][AltContent: textbox (A vacuum bag (56))][AltContent: arrow]
    PNG
    media_image1.png
    307
    643
    media_image1.png
    Greyscale



	Further, Jones et al. (US ‘314) teach a liner 54 is located in the mould 52. This liner 54 is porous, similar to the liners 54. A surface film 56 is clamped on the edges of the mould 52 by means of clamps 68. The film 56 is a 
	Moreover, Jones et al. (US ‘314) disclose the liner 54 is in contact with a vacuum source 70 for extracting air out of the mould via the liner which causes the film 56 to be drawn onto the liner 54 and to thereby conform the film 56 to the surface of the mould 52. (See paragraph [0044])
	Further, Jones et al. (US ‘314) teach layers of a structural material 58, 60 are directly applied onto the film. The structural material layers comprise an unimpregnated reinforcement layer 58 which is free of any reinforcement resin and a preimpregnated fibrous reinforcement layer 60 which is located thereon. (See paragraph [0045])
	Also, a standard vacuum consumable pack for composite processing is used which consists of a release film 67 located over the lay-up of structural material, a breather layer 64 and a vacuum bag film 66 sealed on the edge of the mould using standard methods such as tacky tape. The surface film is held in place by vacuum assisted clamps which suck down the edges of the surface film to hold these in place onto the mould. A second vacuum source 72 is provided to extract air from within the vacuum bag 66. (See paragraph [0046])
	Moreover, Jones et al. (US ‘314) teach layers of the structural material 58, 60 are located on the surface film 56 after the film is drawn onto the liner 54. The film 67, breather layer 64 and vacuum bag 66 are applied after the structural material layers 58, 60 are applied onto the surface film 56. (See paragraph [0047])
	Further, Jones et al. (US ‘314) disclose after curing of the laminate, the vacuum pressures 70, 72 are removed. A reverse pressure or flow of air may be provided to the liner via source 70 to promote release of the moulded product from the mould. After removal of the vacuum pressures, the film 62, breather layer 64 and vacuum bag 66 are removed upon release of clamps 68 and the moulded product can be removed from the mould. (See paragraph [0049])
	As to claim 1, Jones et al. (US ‘314) discloses a method of preparing a part using a rigid tool surface (52) having a shape, the method comprising: 
	As to claim 2, Jones et al. (US ‘314) teach applying a breather sheet (54) over the rigid tool surface (52) before applying the vacuum bag (56). [See paragraph (0044)]
	Jones et al. (US ‘314) disclose the subsequent layers of structural material are processed by applying pressure and, if necessary, heat to consolidate the structural layers and to ensure curing of the laminate and adequate bonding of the surface film 26 to the structural material 28, 30. [See paragraph (0034)]
	As to claim 6, Jones et al. (US ‘314) disclose heating the part (60) on the rigid tool (52) to cure the resin pre-impregnated ply (58).
	Jones et al. (US ‘314) teach the preform 10 further comprises a second fibrous reinforcement layer 14. The layer comprises a thickness which enables the reinforcement layer to be structurally stable whilst being as thin as possible. This layer has preferably a thickness of less than 0.5 mm. After processing of the liner, the second layer has a low resin content to ensure that the processed preform has suitable air permeability or porosity properties to enable the product to be applied in relation to a mould as a porous liner. [See paragraph (0027)] moreover, Jones et al. (US ‘314) disclose the preform material (10) when processed and cured has a thickness of 0.5 millimeters or less to ensure that appropriate, required dimensions of the moulded product are maintained. [See paragraph (0030)] further, the reinforcement layer 216 comprises a reduced thickness fabric edge which provides a "soft overlap" 228. The resin preimpregnated reinforcement layer 218 comprises a "standard overlap" whereby layers of the reinforcement layer simply overlap. [See paragraph (0064)]
7, Jones et al. (US ‘314) disclose a portion of the part (60) has a thickness during the curing of the resin pre-impregnated ply (58), further comprising applying a machine tool to the portion of the part (60) after the curing of the resin pre-impregnated ply (58) to reduce the thickness.
	As to claim 8, Jones et al. (US ‘314) teach removing the vacuum pressure from the vacuum bag (56) to at least partly release the part (60) from the rigid tool.
	As to claim 9, Jones et al. (US ‘314) disclose peeling the ply from the part.
	As to claim 10, Jones et al. (US ‘314) teach the vacuum bag (56) comprises a first perimeter portion and a substantially opposite second perimeter portion, and the rigid tool (52) comprises a first perimeter portion and a substantially opposite second perimeter portion, further comprising performing the following before applying the vacuum pressure to the vacuum bag (56) sealing the first perimeter portion of the vacuum bag (56) against the first perimeter portion of the rigid tool (52), sealing the second perimeter portion of the vacuum bag (56) against the second perimeter portion of the rigid tool (52).
[AltContent: arrow][AltContent: textbox (A 2nd vacuum bag (66))][AltContent: textbox (A first vacuum bag (56))][AltContent: arrow][AltContent: textbox (A 2nd perimeter portion of the vacuum bag (56))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st perimeter portion of the vacuum bag (56))][AltContent: arrow][AltContent: textbox (The rigid tool (52))]
    PNG
    media_image2.png
    259
    533
    media_image2.png
    Greyscale


	As to claim 11, Jones et al. (US ‘314) discloses releasing the part from the rigid tool (52) further comprises releasing the first perimeter portion of the vacuum bag (56) from the first perimeter portion of the rigid tool (52) and 
	As to claim 12, Jones et al. (US ‘314) teach the vacuum pressure is supplied by a first vacuum source (70), further comprising applying a second vacuum bag (66) over the part, applying a second vacuum pressure to the second vacuum bag (56) using a second vacuum source (70) to press the part (60) against the ply (58).
	As to claim 13, Jones et al. (US ‘314) disclose applying a breather sheet (64) over the part (60) before placing the second vacuum bag (66) over the part (60), the breather sheet (66) comprising gas-permeable material and being positioned between the second vacuum bag (66) and the part (60).
	As to claim 14, Jones et al. (US ‘314) disclose the part (60) comprises two pieces each comprising an interface surface, further comprising applying an adhesive to at least one of the interface surfaces, positioning the interface surfaces against each other, heating the part on the rigid tool (52) to cure the adhesive and the resin pre-impregnated ply after applying the second vacuum pressure.
	As to claim 15, Jones et al. (US ‘314) teach a portion of the part (60) has a thickness during the curing of the resin pre-impregnated ply (58), further comprising: removing the second vacuum pressure from the second vacuum bag (66) after the heating of the adhesive and the resin pre-impregnated ply (58); removing the second vacuum bag (66) and the breather sheet (64) from the part (60); applying a machine tool to the part (60) to reduce the thickness of the portion of the part (60) after removal of the second vacuum bag (66) and the breather sheet (64); removing the vacuum pressure from the vacuum bag (66) after application of the machine tool to the part (60) to at least partly release the part (60) from the rigid tool (52).
As to claim 16, Jones et al. (US ‘314) disclose peeling the ply (58) from the part (60) after release of the part (60) from the rigid tool (52).
As to claim 17, Jones et al. (US ‘314) teach each of the first and second vacuum bags (56 and 66) comprises a perimeter portion, and the rigid tool (52) 
	As to claim 18, Jones et al. (US ‘314) disclose the perimeter portion of the rigid tool (52) comprises an edge flange having an inner portion nearer the part (60) and an outer portion further from the part (60), the perimeter portion of the vacuum bag (66) is sealed against the inner portion of the edge flange, the perimeter portion of the second vacuum bag (66) is sealed against the outer portion of the edge flange, the vacuum pressure is supplied by the first vacuum source along the inner portion of the edge flange, the second vacuum pressure is supplied by the second vacuum source along the outer portion of the edge flange.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/0027314) in view of Polus et al. (US 2006/0172111)
However, Jones et al. (US ‘314) fail to disclose the part comprises a honeycomb core, as claimed in claim 3, and comprises one or more of aluminum, steel and fiberglass, as claimed in claim 4, and further, Jones et al. (US ‘314) fail to disclose the part comprises two pieces each comprising an interface surface comprising applying an adhesive to at least one of the interface surface, positioning the interface surfaces against each other, as claimed in claim 5.
	In the analogous art, Polus et al. (US ‘111) disclose a method for making a honeycomb composite structure wherein the method allows for fluid flow from cells of a honeycomb core during a cure process, wherein the structure comprises a scrim that allows for fluid flow between multiple cells of the honeycomb core. (See the abstract).
	Further, Polus et al. (US ‘111) teach the part (41) is formed of honeycomb core, and likewise, appropriate honeycomb cores are known to those of skill in the art. Examples of appropriate cores include those that comprise or those that are made or constructed of metals such as aluminum and titanium, non-metallics such as fiberglass/phenolics. (See paragraph [0016])
[AltContent: textbox (The interface surfaces of the aluminum honeycomb positioned against each other and adhesive applied there-between.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    431
    675
    media_image3.png
    Greyscale

adhesive layer on the honeycomb core, the scrim, and a portion of the base skin being bonded with the face lay-up, and a multiplicity of prepreg sheets, which comprise a fabric and a polymer matrix, on the adhesive layer. (See paragraph [0008])
	Further, Polus et al. (US ‘111) teach the bonding of a cured skin and honeycomb core typically begins with removing the portion of the impregnated nylon peel ply where the honeycomb core will be placed, sanding the bonding surface of the cured skin, and removing the sanding dust. Then at least one layer of a film adhesive is placed on the surface of the cured skin and the assembly is debulked. (See paragraph [0037])
	As to claim 3, Polus et al. (US ‘111) disclose the part (41) comprises a honeycomb core (41) comprising one or both of fiberglass and aluminum. 
	As to claim 5, Polus et al. (US ‘111) teaches the part comprises two pieces each comprising an interface surface, further comprising: applying an adhesive to at least one of the interface surface, positioning the interface surfaces against each other.
	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the method of preparing a part using a rigid tool surface, as suggested by Jones et al. (US ‘314), through choosing a part that is a honeycomb core that comprises one or both of fiberglass and aluminum and forming the part by adhering two pieces at their interfaces, as suggested by Polus et al. (US ‘111), since…
As to claim 4, Jones et al. (US ‘314) disclose the rigid tool comprises aluminum. [See paragraph (0132)]
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Palmer et al. (US 4,942,013) disclose a vacuum resin impregnation process comprising a non-porous separator or seal film 30 is next applied over the bleeder material 20 and a vacuum bag 40 is then placed over the entire assembly and the edges of the vacuum bag are sealed as at 42 to the surface 14 of the tool. The vacuum outlet hose 28 is connected adjacent to the area 38 of the breather cloth 36 at the rear end of the assembly opposite the resin inlet end 26.
Filsinger et al. (US 2004/0219244) disclose a method for producing a fiber-reinforced plastic component including arranging a fiber composite semi-finished product on a tool, forming a first cavity, forming a second cavity adjacent to the first cavity, suctioning air from the second cavity.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743
07/03/2021